Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated June 14, 1979, which found petitioner guilty of certain misconduct and suspended him for 37 days without pay. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination was supported by substantial evidence upon the record as a whole (see 300 Gramatan Ave. Assoc, v State *920Div. of Human Rights, 45 NY2d 176). The penalty imposed was not so disproportionate to the offense as to shock one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). Rabin, J. P., Gulotta, Weinstein and Thompson, JJ., concur.